COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-13-00444-CV


WENATCHEE 1308 LAND TRUST                          APPELLANT

                                       V.

U.S. BANK NATIONAL                                 APPELLEES
ASSOCIATION, AS TRUSTEE,
SUCCESSOR IN INTEREST TO
BANK OF AMERICA, NATIONAL
ASSOCIATION, AS TRUSTEE AS
SUCCESSOR BY MERGER TO
LASALLE BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR
STEARNS ASSET BACKED
SECURITIES I, L.L.C., ASSET-
BACKED CERTIFICATES, SERIES
2007-HE3; AND MCKISSACK
RESIDENTIAL PARTNERS 1, LTD.


                                   ------------

        FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                  ------------

           MEMORANDUM OPINION1 AND JUDGMENT

    1
     See Tex. R. App. P. 47.4.
                                      ------------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal With

Prejudice.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 24, 2014




                                      2